Citation Nr: 1540803	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran's claim on appeal has previously been characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with schizoaffective disorder, anxiety disorder, PTSD, and major depressive reaction.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, variously diagnosed and claimed as PTSD.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO declined to reopen a previously-denied claim of service connection for PTSD; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since February 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The February 2003 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  By reopening the claim of entitlement to service connection for PTSD, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim to reopen a previously-denied claim for service connection for PTSD was not reopened in February 2003 because the evidence was not new and material.  The Veteran's claim of entitlement to service connection for PTSD was denied in March 2002 because there was no evidence of a "clear diagnosis" of PTSD and the condition was not related to verified in-service stressors.  Thus, in February 2003, the RO declined to reopen the claim because it found that, although the Veteran supplied evidence supporting a diagnosis of PTSD, there was no evidence that any diagnosed disorder was related to his period of service.  The February 2003 rating decision became final because the Veteran did not file a notice of disagreement (NOD).  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen his previously-denied claim for service connection for PTSD in September 2011.  A January 2014 Statement of the Case (SOC) reopened the previously-denied claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes lay statements that indicate that the Veteran returned from active duty service with a change in his personality.  The Veteran's cousin submitted a statement indicating that the Veteran had become distant, withdrawn, and distrustful when he returned from active duty service.  She further indicated that the Veteran had problems with relationships and has had difficulty obtaining and maintaining employment since service.  The Veteran's neighbor reported that the Veteran behaved oddly while outside his house.  Additionally, the Veteran submitted a statement from a private treating facility that indicates he has sought treatment from that facility since approximately 2000.  

As noted, in determining whether to reopen a previously-denied claim, credibility is assumed and new evidence is considered material if, considered with all evidence of record, it at least triggers the Secretary's duty to provide a medical opinion.  In this case, the new evidence, which includes the lay statements submitted in support of the Veteran's claim, as well as the statement from the private treating facility, is material.  The lay statements relate to an unestablished fact necessary to substantiate the claim; specifically, they provide a potential link between the Veteran's current condition and his period of service.  38 C.F.R. 3.304(f)(2) (2015).  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for PTSD will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received; the appeal is granted to this extent.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the remaining claims.

The Veteran submitted a statement from a family nurse practitioner at Community Healthcore in September 2012.  The statement indicates that the Veteran has a diagnosis of schizoaffective disorder and anxiety disorder.  Further, the statement indicates that the Veteran has been a client since approximately 2000.  However, the treatment records from this facility are not associated with the record.  Thus, the Board finds that the RO/AMC should obtain any and all private treatment records from this facility, as well as any other facility from which the Veteran has sought mental health treatment.   See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Finally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran, his friends, and his family have submitted lay statements that indicate he has experienced symptoms that began during service or immediately following his discharge.  The Veteran is considered competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, he has been diagnosed with various psychiatric disorders by competent medical sources.  As there is evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with an in-service event or injury, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination as to his claim for service connection for an acquired psychiatric disorder, variously diagnosed.

The Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the claim of entitlement to service connection for an acquired psychiatric disorder.  Whether service connection is granted for an acquired psychiatric disorder would potentially affect the issue of entitlement to TDIU.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed acquired psychiatric disorder, to include any records from Community Healthcore.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  After the above development is complete, schedule the Veteran for a VA psychiatric examination to determine the existence and etiology of any psychiatric disability, to include PTSD, schizoaffective disorder, anxiety disorder, and major depressive reaction.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any and all private mental health treatment records associated with the file.

Following examination of the Veteran and review of the claims file, the examiner must respond to the following:

(a)  Does the Veteran have a diagnosis for PTSD?  If a diagnosis of PTSD is not deemed appropriate, the examiner must explain how the diagnostic criteria for PTSD have not been met.

(b)  If a diagnosis of PTSD is deemed appropriate, is it at least as likely as not (50 percent or greater probability) that the claimed stressor supporting the diagnosis is related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability other than PTSD, including schizoaffective disorder, anxiety disorder, or major depressive reaction, is caused by or related to active service?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the information needed to provide the requested opinion.

3.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, as well as entitlement to TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


